IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00122-CV

RAFFAELE M. PANDOZY, PH. D.,
                                                            Appellant
v.

PROTOCOL INTERNATIONAL, INC.,
                                                            Appellee



                            From the 77th District Court
                              Freestone County, Texas
                              Trial Court No. 07-491-A


                          MEMORANDUM OPINION

      The Clerk of this Court notified Appellant, Raffaele Pandozy, by letter dated

June 28, 2011 that the clerk’s record in the above cause had apparently not been filed

because Appellant had failed to pay or make arrangements to pay the clerk’s fee for

preparation of the record. Appellant was further notified that if he desired to proceed

with this appeal, he must pay or make arrangements to pay the clerk’s fee and notify

this Court of the actions taken within 21 days after the date of this letter. Appellant was

warned that if he failed to do so, this appeal might be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b). More than 21 days have passed, and we have

not been notified that Appellant has paid or made arrangements to pay the clerk’s fee.


        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b).



                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 10, 2011
[CV06]




Pandozy v. Protocol International, Inc.                                                Page 2